Citation Nr: 0301731	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to June 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issue on appeal was originally before the Board in December 
2000 at which time it was remanded to the RO for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The veteran does not suffer from a current chronic 
acquired psychiatric disability. 

2.  The veteran's psychiatric symptomatology is due to a 
personality disorder which is not a disease under VA law and 
regulations.


CONCLUSION OF LAW

An acquired psychiatric disorder for which service connection 
may be granted was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. § 3.303(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for an acquired 
psychiatric disorder.  The discussions in the rating 
decision, statement of the case, supplemental statement of 
the case and correspondence from the RO have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in an April 
2002 letter, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Additionally, after reviewing the claims folder, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA and private medical records, Social Security 
Administration records, a transcript of a personal hearing 
and correspondence from the veteran and his representative.  
The record also shows VA psychiatric examinations, with 
medical opinions, conducted in connection with the claim.  
The requirements of 38 C.F.R. § 3.159(c)(4) have therefore 
been met.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  By correspondence which was dated in October 
2001, the veteran reported that he did not have any 
additional information to submit in support of his claim. 
Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Factual Background

A review of the service medical records reveals that the 
veteran was treated for anxiety while on active duty.  A 
September 1972 clinical record indicates that he sought 
treatment at that time due to anxiety over taking mescaline 
one week prior.  The impression was drug reaction versus 
anxiety.  A separate clinical record dated the same month 
included the notation that the veteran was experiencing 
anxiety secondary to an impending divorce and that he had 
attempted suicide.  The assessment was acute anxiety 
reaction.  

A November 1972 electroencephalogram (EEG) was interpreted as 
revealing drug effects with a suggestion of paroxysmal 
phenomena over the left hemisphere.  

A January 1973 EEG was interpreted as revealing no change 
since the November 1972 examination.   

A separate January 1973 clinical record indicates that the 
veteran was well known at the medical center for chronic 
attendance at sick call.  It was written that the veteran was 
obsessed with the supposed aftereffects of his one experience 
with LSD and/or mescaline.  The veteran alleged that he 
experienced flashbacks, visual problems and memory deficits.  
It was recommended that the veteran be discharged due to an 
immature personality.  

In February 1973, the veteran again sought treatment for what 
he believed was drug induced organic brain damage due to the 
use of mescaline and LSD.  The impression was anxiety 
reaction.  

The post-service medical evidence begins in 1975 and 
continues to the present time.  These records include 
diagnoses of numerous mental disorders including depressive 
reaction, anxiety neuroses with mixed depression, inadequate 
personality, inadequate adjustment, transient situational 
disturbance - marital, anxiety disorder, depression, 
obsessive compulsive disorder, anxiety reaction and 
schizophrenia.  Some of these records include notations 
indicating the veteran claimed his mental problems began 
after drug use in the military.  Most of the records include 
references to problems with the veteran's interpersonal 
relationships, particularly with his ex-spouses. 

In October 1976, the veteran was hospitalized at a VA 
facility for anxiety neurosis with mixed depression.  
Psychological testing conducted in October 1976 seems to 
indicate that the veteran's problems began as a result of 
sustaining early hate from significant others.  It was noted 
in the examination report that the veteran attributed the 
start of his mental problems to drug use while on active 
duty.  

The veteran was hospitalized at a private facility in 
February 1979 one day after his third wife filed for divorce.  
The examiner noted that the veteran's symptoms of depressive 
illness were relatively recent in onset and appeared to be 
related to his third wife leaving him.  The veteran reported 
the history of having ingested unknown hallucinogenic drugs 
in 1973 while in the navy.  The initial assessments at the 
time of admittance were probable partially compensated 
schizophrenic disorder; major depressive disorder needs 
further investigation and treatable neurologic illness needs 
to be ruled out.  The discharge diagnoses were single episode 
hypomania not otherwise specified and dependent (inadequate) 
personality disorder.  

The veteran was hospitalized in November 1985 with a 
diagnosis of obsessive compulsive disorder.  He reported at 
that time that he had been having flashbacks of a bad 
mescaline trip which had occurred 13 years prior.  It was 
also noted that he had been hospitalized in October 1976 for 
anxiety neurosis with mixed depression as a result of 
pressures at work as well as in the family.  

VA neuropsychological testing was conducted in March 1986 at 
which time the veteran reported a history of treatment for 
anxiety and depression dating from the time of the breakup of 
his first marriage.  He indicated that he first experienced 
an anxiety attack shortly after a single experiment with 
hallucinogenic drugs.  The examiner noted that, over the 
years, the veteran appeared to have become obsessed with the 
fact that his drug experience may have somehow caused 
permanent brain damage.  The testing which was conducted was 
interpreted as lending no support to the veteran's 
allegations regarding the existence of brain damage or any 
significant impairment of the higher cognitive functions.  It 
was further noted that the veteran may have been motivated to 
perform somewhat below his actual ability level.  It did not 
appear that the veteran was experiencing any major affective 
or thought disorder.  

The veteran was hospitalized at a private facility in 
February 1987 as a result of persistent and more pronounced 
anxiety and depression with obsessional ruminations about 
poor health and personal failures.  The veteran reported that 
his problems began in 1972 after taking what he thought was 
mescaline because he was feeling poorly due to the breakup of 
his marriage.  The discharge diagnoses were dysthymia and 
anxiety disorder with panic attacks, generalized anxiety 
disorder.  

Neuropsychological testing conducted in July 1989 was 
interpreted as revealing an affective disorder of increasing 
severity which interfered with optimal intellectual and 
memory functioning.  There did not appear to be any 
significant neuropsychological deficits.  

The veteran was hospitalized in December 1989 as a result of 
his reaction to breaking up with a girlfriend, with whom he 
had been living for two and one half years.  He also had a 
history of stress from his mother.  The Axis I diagnosis was 
adjustment disorder with depressed mood.  A personality 
disorder was not diagnosed.  

A VA mental disorders examination which was conducted in July 
1995.  It was noted that the veteran was obsessed with 
thoughts of something being wrong with him since he left the 
military.  The diagnosis was adjustment reaction with mixed 
features.  

At the time of a July 1995 VA general medical examination, 
the veteran reported that he had had a emotional breakdown 
while in the navy and had had problems with anxiety and 
depression since that time.  

A VA PTSD examination was conducted in December 1995.  The 
claims file was examined.  The veteran denied having 
emotional or psychiatric problems prior to his active duty 
service.  He reported that he experienced a great deal of 
depression while on active duty after being accused of a 
theft and that he tried to commit suicide twice on his ship.  
The Axis I diagnosis was depressive disorder, not otherwise 
specified and no Axis II diagnosis was made.  The Axis IV 
psychosocial and environmental problems noted were inadequate 
finances.  

A private psychological evaluation was conducted in July 1997 
in connection with the veteran's application for Social 
Security Administration disability benefits.  With regard to 
his Navy service, he reported that he was discharged due to 
charges of drug abuse but what really happened was that he 
had some type of breakdown.  He stated that he took mescaline 
one time after which he experienced hallucinations and bad 
dreams.  The pertinent diagnoses were "R/I" borderline 
personality disorder and history of hallucinogen abuse.  

In an August 1997 decision by the Social Security 
Administration, the veteran was found to be disabled as of 
March 1997 with a primary diagnosis of affective/mood 
disorders and a secondary diagnosis of personality disorders.  

On VA mental disorders examination in June 1998, the veteran 
opined that his problems began when he took mescaline during 
active duty.  He thought that he had a little stroke which 
produced a mini-mental breakdown.  The examiner noted that 
the veteran had been diagnosed with anxiety reaction, 
immature personality disorder, anxiety neurosis, adjustment 
reaction, obsessive compulsive disorder, and depression.  The 
examiner reported that he had extensively reviewed the 
available records and opined that the symptoms exhibited by 
the veteran over the years were secondary to a primary 
personality disorder, not otherwise specified.  It was noted 
that the disorder was reflected by a long standing difficulty 
in assuming responsibility and maintaining close 
interpersonal relationships.  The examiner opined that the 
initial anxiety symptoms during active duty appeared to have 
been provoked by the deterioration in his marital 
relationship.  The examiner further opined that the veteran's 
attribution of his symptoms to his prior ingestion of 
mescaline appears to have considerable secondary gain.  The 
examiner concluded that there was no relationship between the 
veteran's current psychiatric symptoms and his ingestion of 
mescaline during active duty.  

At the time of a Social Security Administration mental health 
assessment interview in August 1998, the veteran reported 
that he had had problems with adjustment during active duty 
and was jumped by other sailors.  He did not report any 
incident involving drug use.  He reported that he was treated 
for anxiety in 1972 as a result of his marriage breaking up.  
He also reported subsequent hospitalizations for anxiety due 
to relationships and work issues.  When specifically 
questioned about prior drug use, the veteran reported that he 
had overdosed on some unknown pills in 1972 but did not 
report any problems with mescaline or LSD.  

In October 1999, a private physician reported that the 
veteran was receiving treatment for anxiety disorder not 
otherwise specified.  

In December 1999, a VA physician reported that the veteran 
was being treated for major depressive illness with recurrent 
psychosis.  

The veteran testified before the undersigned Member of the 
Board in October 2000 that he first experienced psychiatric 
problems in June of 1972.  He stated that, while on active 
duty, he began to feel depressed and sought treatment which 
was refused.  After approximately one and a half months of 
being denied treatment, he had a mental breakdown.  He 
testified that shortly before his mental breakdown, he 
ingested some type of drug given to him by a friend.  He 
reaffirmed his prior testimony that he was having problems 
with anxiety prior to taking the unknown drug.  He reported 
that he was depressed during active duty as a result of 
broken promises regarding his naval career.  The first time 
he sought post-service psychiatric treatment was in 1975.  He 
did not know what his diagnosis was at that time.  He 
testified that he had submitted all the private medical 
records he had in his possession.  

The most recent VA mental disorders examination was conducted 
in April 2002.  At that time, the veteran reported that he 
had been receiving treatment for psychiatric problems since 
the age of nineteen while serving in the Navy.  He reported 
that he became depressed and tried drugs to make himself feel 
better.  He sought treatment on one occasion for anxiety.  
The examiner reported that the Beck Depression Inventory was 
administered which revealed a score in the severe depression 
range.  The examiner noted, however, that the elevated 
depression score did not concur with the veteran's 
presentation during the interview and may be an attempt by 
the veteran to present himself as worse off than is the case.  
The examiner opined that the veteran did not meet the 
criteria for a diagnosis of obsessive compulsive disorder or 
any other anxiety disorder.  While the veteran reported 
symptoms of depression, he did not meet the criteria for the 
diagnosis of major depression at the time of the examination.  
No Axis I diagnosis was apparent.  Data from the records and 
the clinical interview indicated a personality disorder 
diagnosis which concurs with the original diagnosis in the 
service medical records.  The Axis II diagnosis was 
personality disorder not otherwise specified.  

In a July 2002 letter, a VA physician reported that the 
veteran was being treated for major depressive illness, 
recurrent with psychosis which were both in remission on 
medication.  The physician wrote that the veteran was not 
being treated for a personality disorder as there was no 
evidence of a personality disorder.  

Analysis

It is clear from the record that the veteran has and 
continues to exhibit psychiatric symptoms.  The underlying 
question has been whether his psychiatric symptoms are due to 
an acquired psychiatric disability (for which service 
connection may be granted) as opposed to a personality 
disorder (for which service connection is precluded by 
regulation).  Recognizing that this determination requires 
medical skills and training, the Board remanded the case in 
December 2000 for additional development, including another 
VA examination to include a full review of the entire record.  
After considering the totality of the evidence, the Board is 
compelled to conclude that the preponderance of the competent 
evidence is against a finding that the veteran's psychiatric 
symptoms are due to an acquired psychiatric disorder.  
Rather, the evidence persuasively shows that an underlying 
personality disorder is the cause of such symptoms. 

The Board reaches this determination based on a belief that 
considerable weight should be afforded the reports of VA 
examinations conducted in June 1998 and April 2002.  These 
examinations, which were based on a review of the medical 
evidence of record, were expressly conducted to determine the 
nature, extent, etiology of the veteran's mental disorders.  
While both examiners noted the various diagnostic labels 
reported over the years, they both opined that a personality 
disorder was the cause of the veteran's disability and that 
there is no chronic acquired psychiatric disorder present. 

The Board notes that a VA examination which was conducted in 
December 1995 was also based on a review of all the medical 
evidence of record.  This examination resulted in a diagnosis 
of depressive disorder not otherwise specified and no 
diagnosis of a personality disorder.  The Board finds, 
however, that the two reports from June 1998 and April 2002 
cumulatively outweigh the December 1995 opinion.  The Board 
further notes that the most recent examination, which was 
conducted in April 2002, was based on a review of the entire 
5 volume claims file which includes 4 volumes of medical 
records, much of which was not available for review in 
December 1995.  As a result of this, the Board places greater 
probative value on the April 2002 examination report over the 
December 1995 examination report.  

The veteran has argued that equal weight should be given to a 
July 23, 2002 statement from a VA physician who the veteran 
reports has been treating him for 18 years.  The July 2002 
statement indicates that the veteran was being treated for 
recurrent major depressive illness with psychosis and not for 
a personality disorder as there was no evidence of such 
disability.  The Board notes that the Court has consistently 
declined to adopt a rule that accords greater weight to the 
opinions of treating physicians. Chisem v. Brown, 8 Vet. App. 
374 (1995).  The physician who promulgated the July 2002 
letter did not provide any rationale as to why the veteran 
was being diagnosed with depression nor was there any 
explanation or bases provided for the opinion that there was 
no personality disorder.  The Board finds this disturbing 
particularly in light of the fact that a personality disorder 
was noted during active duty service and VA records include 
numerous diagnoses of the presence of a personality disorder 
dated within the time period when the VA doctor was treating 
the veteran.  An opinion which is unsupported by any 
rationale is of little probative value.  The July 2002 
opinion is not only lacking any rationale, but the totality 
of the competent evidence does not support the opinion.  

The veteran has, at times, alleged that his mental problems 
began after he voluntarily ingested a hallucinogenic drug.  
The examiner who conducted the June 1998 VA examination 
specifically opined that there was no relationship between 
the veteran's mental symptomatology and his ingestion of 
drugs during active duty.

While there are numerous instances wherein the veteran 
informed health care professionals of his opinion that his 
mental problems began during active duty, there is only one 
clinical record in four claims files of records, which 
attributes his problems to active duty.  A VA service 
treatment plan apparently dated in November 1995 includes an 
assessment that the veteran appeared to be suffering from 
dysthymia and "may" have had an adjustment reaction to the 
service.  The Court has held that medical opinions expressed 
in speculative terms cannot establish a plausible claim; 
service connection may not be based on resort to speculation 
or remote possibility.  See 38 C.F.R. § 3.102 (2002); Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  The Board notes that 
the Court has held that the use of the term "may" by a 
medical provider to express an opinion as to the degree of 
medical probability is not sufficient to well ground a claim.  
This is because such an opinion is "too speculative."  
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998).  While the concept of a 
"well grounded claim" is no longer controlling in VA 
decisions, the Board finds the Court's rational regarding a 
speculative opinion to still be applicable.  

The only other evidence which links a currently existing 
mental disorder (other than a personality disorder) to active 
duty in any way is the veteran's own statements and 
allegations.  As a lay person, however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board may obtain an advisory medical opinion when it 
judges that such an opinion is warranted by the medical 
complexity or controversy involved in the particular appeal.  
38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).  Although the 
veteran's representative has requested an independent medical 
opinion, the Board believes that there is sufficient 
competent evidence already of record to allow for a fair 
determination and that an independent medical opinion is not 
necessary.  The basic question involves a matter of medical 
diagnosis, and the findings and opinions of the medical care 
providers who have actually interviewed and examined the 
veteran in person would seem to be the best source to look to 
in deciding the correct diagnosis.  As explained above, the 
Board has found that the June 1998 and April 2002 VA 
examination reports were based on a full review of the record 
and adequate examination of the veteran.  These two reports 
included opinions which were based on a detailed rationale 
and which were otherwise supported by the overall evidence.  
These two reports were highly persuasive.  The Board finds no 
useful purpose would be served by delaying appellate review 
for the purpose of obtaining an independent medical opinion. 

In sum, the Board finds that the preponderance of the 
evidence is against a finding that the veteran suffers from 
an acquired psychiatric disability.  38 U.S.C.A. § 5107(b).  
The competent evidence shows that the veteran suffers from a 
personality disorder which is not a disability for which 
service connection may be granted. 


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

